Exhibit 10.3

CENTRAL VIRGINIA BANKSHARES, INC.

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT dated as of the ____ day of ___________, ____, but effective as
of ___________ ___, ____, between CENTRAL VIRGINIA BANKSHARES, INC., a Virginia
corporation (the “Company”), and ________________ (“Optionee”), is made pursuant
and subject to the provisions of the Company’s 2006 Stock Incentive Plan, as
amended (the “Plan”). All terms used herein that are defined in the Plan have
the same meaning given them in the Plan.

 

WHEREAS, the Company has determined that it is in the best interest of the
Company to provide an incentive to Optionee to acquire a proprietary interest in
the Company and, as a stockholder, to share in its success, thus creating an
added incentive for each Optionee to counsel and consult effectively for the
Company and in the Company’s interest;

 

WHEREAS, the Company maintains the Plan;

 

WHEREAS, participation in the Plan is effected by an award of the Board of
Directors and the execution of this Incentive Stock Option Agreement (the
“Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants hereafter set forth and
for other good and valuable consideration, the parties hereby agree as follows:

 

1.            Grant of Option. The Company hereby grants to Optionee, as of
___________ ___, 2006, (the “Date of Grant”), the right and option (“Option”) to
purchase _________________ (_________) whole shares of Common Stock at the
option price of $____ per share, which is not less than Fair Market Value of
Common Stock on the Date of Grant. The Option granted hereunder shall be
exercisable by Optionee, subject to all terms and conditions set forth in the
Plan and this Agreement. The Option is intended by the parties hereto to be, and
shall be treated as, an incentive stock option (as such term is defined under
Section 422 of the Internal Revenue of 1986).

 

2.

Terms and Conditions. This Option is subject to the following terms and
conditions:

 

 

(a)

Number of Shares; Price; Vesting and Expiration. This Option shall be
exercisable with respect to _________ of the shares subject to the Option on the
first anniversary of the Date of Grant; with respect to an additional _________
of the shares subject to the Option on the second anniversary of the Date of
Grant; and with respect to the _________ of the shares subject to this Option on
the third anniversary of the Date of Grant.

 

 

(b)

Expiration Date. This Option shall terminate on _________ (the “Expiration
Date.”)

 

 

(c)

Exercise of Option. Except as provided in paragraphs 3 and 4, the Option is
exercisable, in whole or in part, with respect to the total number of shares set

 


--------------------------------------------------------------------------------



 

forth in paragraph (a) above. To the extent the Option becomes exercisable, it
shall continue to be exercisable until the earlier of termination of Optionee’s
rights hereunder or until the Expiration Date. A partial exercise of the Option
shall not affect Optionee’s right to exercise the Option with respect to the
remaining shares, subject to the conditions of the Plan and this Agreement.

 

 

(d)

Method of Exercising and Payment for Shares. The Option shall be exercised by
written notice delivered to the attention of the Company’s Chief Financial
Officer at the Company’ principal office in Powhatan, Virginia. The written
notice shall specify the number of shares being acquired pursuant to the
exercise of the Option when the Option is being exercised in part in accordance
with subparagraph 2(c) hereof. The exercise date shall be the date such notice
is received by the Company. Such notice shall be accompanied by payment of the
option price in full for each share of Common Stock being acquired pursuant to
such exercise, in cash (United States dollars) or cash equivalent acceptable to
the Company, or, in whole or in part, through the surrender of previously
acquired mature shares of Common Stock (shares held by the Optionee for at least
six months or as otherwise required by law or regulation) at their fair market
value on the exercise date.

 

 

(e)

Cashless Exercise. To the extent permitted under the applicable laws and
regulations, at the request of Optionee, the Company agrees to cooperate in a
“cashless exercise” of the Option. The cashless exercise shall be effected by
the Optionee delivering to a securities broker instructions to exercise all or
part of the Option, including instructions to sell a sufficient number of shares
of Common Stock to cover the costs and expenses associated therewith.

 

 

(f)

Nontransferability. The Option is nontransferable except by will or by the laws
of descent and distribution. During Optionee’s lifetime, the Option may be
exercised only by Optionee.

 

 

(g)

Disposition of Shares. Optionee agrees to notify the Company of any sale or
other disposition of Common Stock acquired pursuant to this Option if such sale
or disposition occurs (i) within two years of the date of grant of this Option
or (ii) within one year of the date of exercise of this Option. Such notice
shall be in writing and directed to the Company’s Chief Financial Officer at the
Company’s principal office in Powhatan, Virginia.

 

3.            Exercise During Employment. Subject to the one year period of
death and disability in paragraph 4, this Option may not be exercised in whole
or in part after the expiration of ninety days from the date the Optionee’s
employment by the Company terminates or during the remainder of the period
preceding the Expiration Date, whichever is shorter; provided, however, if the
Optionee shall (i) commit any act of malfeasance or wrongdoing affecting the
Company or any Subsidiary (ii) engage in conduct that would warrant the
Optionee’s discharge for cause, any unexercised portion of the Option shall
immediately terminate and be void.

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

4.            Exercise in the Event of Death or Disability. The Option shall be
exercisable in full in the event that prior to the Expiration Date, the Optionee
dies or becomes permanently and totally disabled (as defined in Code Section
22(e)(3) while employed by the Company or Subsidiary. In the event of death, the
Option may be exercised by Optionee’s estate, or the person or persons to whom
his rights under the Option shall pass by will or the laws of descent and
distribution. The Option shall continue to be exercisable for (i) the one year
period beginning on the date the Optionee dies or terminates employment due to
permanent and total disability, as the case may be, or (ii) the remainder of the
period preceding an Expiration Date, whichever is shorter.

 

5.            Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Optionee to a fractional
share, such fraction shall be disregarded.

 

6.            No Right to Continued Employment. The Option does not confer upon
Optionee any right with respect to continuance of employment by the Company, nor
shall it interfere in any way with the right of the Company to terminate his
employment.

 

7.            Investment Representation. Optionee agrees that unless shares
issuable under the Plan have been registered with the Securities and Exchange
Commission, all shares purchased by him hereunder will be purchased for
investment and not with a view to distribution or resale and until such
registration, certificates representing such shares may bear an appropriate
legend to assure compliance with applicable law and regulations.

 

8.            Change in Capital Structure. The number of shares of Common Stock
covered by the Option, and the price per share thereof, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or the payment of
a stock dividend (but only on the Common Stock), a stock split-up or any other
increase or decrease in the number of such shares effected without receipt of
cash or property or labor or services by the Company. Any such adjustment of an
outstanding Option must satisfy the requirements of Treasury Regulation Section
1.424-1 and Code Section 409A of the Code.

 

9.            Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Virginia.

 

10.          Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

11.          Optionee Bound by Plan; Definitions. Optionee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. Unless otherwise noted, defined terms used in this Agreement
have the same meaning as provided in the Plan.

 

 

-3-

 


--------------------------------------------------------------------------------



 

 

12.          Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Optionee and the
successors of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Optionee has affixed his signature hereto.

 

 

CENTRAL VIRGINIA BANKSHARES, INC.

 

 

 

By:___________________________________

 

 

 

 

OPTIONEE

 

 

 

______________________________________

 

 

 

 

 

 

 

-4-

 

 

 